My view of this case is fully expressed in the opinion of the court. I am of the opinion that Brown was a vice principal as to Murray, and that the facts and circumstances detailed in the evidence unquestionably made it the duty of appellant, through Brown, to warn Murray of, to him, the unknown danger of remaining on the ladder while the ladle of metal was being passed along; that the failure to give the warning was a breach of a nondelegable duty. I believe the motion for rehearing should be overruled, with possibly a more specific finding, or rather, expression as to the unusual danger to which Murray was exposed on account of the condition of the building and the use to which it was then being put by Murray in performing his duty.
I feel that it is unnecessary to do more than to enter my dissent.